internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-156430-01 date date taxpayer sub a sub b sub c sub d sub e legend foreign_country individual a cpa firm date a date b plr-156430-01 dear this replies to a letter dated date in which taxpayer requests a ruling under sec_301_9100-3 for an extension of time to satisfy the requirements of sec_1_897-2 and sec_1_1445-2 with respect to the transactions on dates a and b which are described below the information submitted is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process subs a b c d and e are domestic companies owned by taxpayer a foreign_country corporation on date a taxpayer transferred all of the shares of subs b c and d to sub a on date b taxpayer transferred all the shares of sub e to sub a at the time of the above transactions individual a was a partner with cpa firm and the engagement partner for taxpayer the affidavit of individual a describes the circumstances surrounding his failure to advise taxpayer of the statements and notices required pursuant to sec_1 h and sec_1_1445-2 with respect to the transactions on dates a and b sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-156430-01 in the present situation the statements and notices fall within the definition of regulatory elections therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to satisfy the requirements of sec_1_897-2 and sec_1_1445-2 with respect to the transactions on dates a and b the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the statements and notices sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the copy of the statements and notices no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
